Case 3:18-cr-00462-MAS Document 37 Filed 10/01/19 Page 1 of 1 PagelD: 382

U.S. Department of Justice
United States Attorney
District of New Jersey

 

 

970 Broad Street (973)645-2700
Newark, New Jersey 07102

September 26, 2019
VIA EMAIL

Gina Hernandez-Buckley

Courtroom Deputy to the Hon. Michael A. Shipp, U.S.D.J.
Clarkson S. Fisher Federal Bldg. & U.S. Courthouse

402 East State Street

Trenton, N.J. 08608

Re: Docket No. 18-cr-462 (MAS)
Dear Ms. Hernandez-Buckley:

I am writing to clarify the order in which the defendants should be listed
on the docket in United States v. Khaimov, et al., 18-462 (MAS). Specifically,
the defendants should be listed based on the order in which they appear in the
caption on the first page of the superseding indictment, so that:

Samuel Khaimov is defendant number 1;

Yana Shtindler is defendant number 2;

Ruben Sevumyants is defendant number 3; and
Alex Fleyshmakher is defendant number 4.

eo e« @ @

Please let me know if you have any questions.
Sincerely,

[s/ Joshua L. Haber
By: Joshua L. Haber
Jason S. Gould
Assistant U.S. Attorneys

st
So Ordered this a 4
of , 20

Hon. Mises Shipp. USDS

 
